Stephen, J.
delivered the opinion of this court.
The matter in controversy in this case is of small amount, but the question involved is one of considerable importance in the administration of civil justice. It is a question of jurisdiction, and can only be decided by a careful examination of the various Acts of Assembly conferring power upon single magistrates or justices of the peace, in the recovery of small debts and other matters submitted to their judicial cognizance. The decision of such questions is not free from difficulty, on account of the multiplicity and mutability of the legislation by which our code of laws is characterised upon such subjects ; *37but after the best consideration we have been able to give to the case before us, we have come to the conclusion that there was error in the judgment of the court below, and that the same ought to be reversed. Until within a recent period of our judicial history, the jurisdiction of the county court was clear and indubitable; and we do not think, that upon a fair construction of the laws enlarging the jurisdiction of justices of the peace, it has been ousted or taken away. And the opinion we have been induced to adopt, derives no inconsiderable sanction from the very marked and striking change of phraseology in which the several Acts of Assembly have been couched, that have from time to time been passed upon the subject; some of which seem to look to the fruits of the judgment or the sum recovered, and others to the matter or thing put in demand, as the test of jurisdiction. It is alone by keeping in view this distinctive feature of the laws, fixing the boundaries of jurisdiction between the courts of law, and justices of the peace, that a correct or satisfactory result can be arrived at. The act of 1791, ch. 68, gives jurisdiction to justices of the peace, where “the real debt and damages doth not exceed ten pounds, current money, or one thousand pounds of tobacco.” By the act of 1809, ch. 76, the jurisdiction is given “in all cases where the real debt and damages doth not exceed the sum of fifty dollars,” but the only enlargement of jurisdiction conferred by this act, is confined to the sum, and has no reference to the subject matter of the controversy, further than the amount of the sum involved in the litigation. The act expressly provides that judgment shall be given “according to the laws of the land and the equity and right of the matter, in the same manner, and under the same rules and regulations, to all intents and purposes, as such justices of the peace are now authorised and empowered to do, when the debt and damages do not exceed the sum of ten pounds, current money.” Both these laws, in defining the jurisdiction, expressly and manifestly refer, not to the sum claimed or put in demand, but to the sum recovered, as the standard by which it was to be regulated. By an act passed in the year 1813, ch. 162, the sphere *38of the judicial power of justices of the peace was extended to trespasses upon real property, by cutting, destroying or carrying away timber or wood from off any land, where the damage should not exceed the sum of fifty dollars. Here too it is to be remarked, that the jurisdiction is to be tested, not by the damages claimed or demanded, but by the sum recovered; the language of the act being, “where such damage doth not exceed the sum of fifty dollars,” which manifestly imports the amount of the injury, actually sustained, and not the estimate which the party himself may make of it. By an act passed in 1824, ch, 13S, jurisdiction is given to redress any injury to real property, for which an action of trespass quare clausum fregit might be maintained, where the damages claimed or laid should not exceed the sum of fifty dollars. Here, for the first time, the rule fixing the jurisdiction, is changed, from the amount recovered, by the judgment of the magistrate, to the damage as laid or claimed by the party to the suit,, and the jurisdiction of the county courts is expressly taken away in all such cases. By an act, passed in 1825, ch. 51, the jurisdiction of justices is extended to trespasses either to real or personal property, where the damages claimed or laid shall not exceed the sum of fifty dollars, and the power of the county courts to adjudicate or hold plea of such cases is also taken away. By the act of 1834, ch, 296, jurisdiction is given to justices of the peace in all cases where the debt or damages laid or claimed, shall not exceed the sum of fifty dollars, excepting from the operation of that act, actions of slander, assault and battery, and actions where the title to lands shall come in question. By section 10 of the act of 1791, the provisions of that act are restricted to debts or sums of money or tobacco due on contract, and to damages for the non-delivery of grain or other articles, contracted to be delivered. In that respect, no change is made by the act of 1801. By the act of 1813, jurisdiction is first given in cases of trespass, and is founded upon the sum recovered. The act of 1824 first introduces a new test of jurisdiction, by making it to depend upon the damages claimed or laid; and from that time all subsequent laws *39providing for the recovery of damages, have adopted the same standard, founding the jurisdiction not upon the sum recovered, but upon the amount pul in demand. If the plaintiff estimates his damages at a sum not exceeding fifty dollars, jurisdiction is given to a single magistrate, because the sum recovered cannot exceed the sum claimed; but where the nature of the' injury is such as to justify a claim of damages to a larger amount in his declaration, the established jurisdiction of the county courts, existing prior to the passage of the several Acts of Assembly, is not taken away, but remains perfect and unimpaired. In cases of tort, sounding in damages, such as the one before this court, it is not perceived what other rule could well be adopted. In the language of Judge Chase, in 3 Dallas, 407, “it must be acknowledged, that in actions of tort or trespass from the nature of the suits, the damages laid in the declaration afford the only practicable test of the value of the controversy;” and Chief Justice Elsworth in the same case says, “in an action of trespass or assault and battery, where the law prescribes no limitation as to the amount to be recovered, and the plaintiff has a right to estimate his damages at any sum, the damage stated in the declaration is the thing put in demand, and presents the only criterion to which, from the nature of the action, we can resort in settling the question of jurisdiction.” “The proposition then is simply this: where the law gives no rule, the demand of the plaintiff must furnish one;, but where the law gives the rule, the legal cause of action, and not the plaintifFs demand, must be regarded.” In drawing the line of partition, between the jurisdiction of justices of the peace, and the county eourts, the legislature of this State seem to have been governed by similar considerations, and in all cases of tort have made the jurisdiction to depend, not upon the sum recovered, but upon the damages demanded. If the injury sustained may be redressed by a sum not exceeding fifty dollars, and the plaintiff is willing to limit his right of recovery to that amount, jurisdiction is given to a justice of the' peace to decide upon his case; but if he desires an indemnity,, in the form of damages, to a larger amount, the county courts *40are not divested of their original jurisdiction, and remain the appropriate tribunal to afford him redress; these views are not to be considered as in any respect applicable to cases of contract, but are intended to be confined to actions of tort, where the amount of the damages are peculiarly a subject for the consideration of the jury.
After this opinion, Alexander for the appellee, moved the court that no judgment ought to be entered in this case, but the judgment of the county court being reversed, a writ of procedendo ought to be awarded to the county court, in order that such proceedings may be had, as would enable the appellee, the defendant below, to obtain the judgment of this court on the question reserved in the bill of exceptions, and insisted:
1. That his motion is sustained by the decision of this court in the case of The State, use of Charlotte Hall School, vs. Greenwell, 4 Gill & John. 419.
2. That independent of said decision, it would be necessary for the purposes of justice, that the case be sent back, in order that it may be put in a condition to enable this court to pass pass upon the correctness of the instruction by the court below to the jury.
By the Court
JUDGMENT REVERSED AND PROCEDENDO AWARDED.